                 Case 1:20-cv-04691-MKV Document 61 Filed 08/11/21 Page 1 of 3

                                                                                         Seyfarth Shaw LLP
                                                                           233 South Wacker Drive, Suite 8000
                                                                                       Chicago, Illinois 60606
                                                                                            T (312) 460-5000
                                                                                            F (312) 460-7000

                                                                                      mwexler@seyfarth.com
                                                                                            T (312)-460-5559

                                                                                           www.seyfarth.com

                                                  August 11, 2021
VIA ECF
Honorable Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007
           Re:      Goureau, et al. v. Marcus Lemonis, et al., Case No. 1:20-cv-04691-MKV
Honorable Judge Vyskocil:
        We represent Defendants Marcus Lemonis (“Lemonis”), ML Retail, LLC (“ML Retail”), and
Marcus Lemonis, LLC (collectively, the “ML Defendants”) in the above-referenced action brought
by Nicolas Goureau (“Goureau”) and Stephanie Menkin (“Menkin”) (collectively “Plaintiffs”)
against the ML Defendants and Machete Corporation (“Machete”) (collectively “Defendants”).1 We
submit this letter to respectfully request the Court’s leave to submit to the Court as new authority a
copy of a decision from another judge in this District, which bears on Plaintiffs’ fraud, fraudulent
inducement, and civil RICO claims in this action.
         On August 6, 2021, Judge J. Paul Oetken issued his Opinion and Order in Nourieli, et ano. v.
Lemonis, et al., Case No. 20-cv-8233-JPO (the “Nourieli Action”). A copy of Judge Oetken’s
Opinion and Order is enclosed herewith as Exhibit A, and a copy of the Nourieli Action Complaint
is enclosed herewith as Exhibit B. Like Plaintiffs here, plaintiffs in the Nourieli Action—who are
represented by the same counsel as Plaintiffs in this action—appeared on “The Profit” television
series, then subsequently brought suit against, among others, Lemonis, Marcus Lemonis, LLC, and
Machete, alleging that those defendants were responsible for damages plaintiffs’ allegedly suffered
following their appearance on “The Profit.” See Ex. A 2-5.
        In his Opinion and Order, Judge Oetken granted in large part motions to dismiss brought by
Lemonis, Marcus Lemonis, LLC, and Machete. In so doing, Judge Oetken dismissed three causes of
action that are strikingly similar to three of Plaintiffs’ causes of action in this case: fraud, fraudulent
inducement, and civil RICO.
        With respect to fraud and fraudulent inducement, plaintiffs in the Nourieli Action relied upon
alleged misstatements “that Lemonis would be ‘equal business partners’ with [plaintiff], that Lemonis
would take Bowery Kitchen ‘to the next level,’ and that they should ‘trust the process.’” Ex. A 12.
The Nourieli Action plaintiffs also relied upon a statement that “the on-air negotiation process [during
‘The Profit’] is real and binding.” Id. These allegations are nearly identical to many of Plaintiffs’
fraud- and fraudulent inducement-related allegations in this action, including Plaintiffs’ reliance on

1
    Machete is represented by separate counsel.
             Case 1:20-cv-04691-MKV Document 61 Filed 08/11/21 Page 2 of 3
                                                                           Honorable Mary Kay Vyskocil
                                                                                       August 11, 2021
                                                                                                Page 2


alleged misstatements that “deals with the Lemonis Entities portrayed on ‘The Profit’ were real,” that
“Plaintiffs and Lemonis would be treated as partners and equals,” and that “Defendants wanted to
help Plaintiffs expand their business.” Compare Dkt. No. 24 ¶¶ 137, 146 with Ex. B ¶¶ 206, 219.
        Judge Oetken found that most of these alleged “misstatements” were “hazy aspirational
statements” and thus were not actionable. Ex. A 12. The judge further found that “[t]he closest that
the Complaint comes to alleging a concrete false statement” was the assertion by Machete, relied
upon both by the Nourieli Action plaintiffs and the Plaintiffs in this case, that “the on-air negotiation
process is real and binding.” Id. Judge Oetken held that any reliance on that statement was
unreasonable given that the plaintiffs’ agreement with Machete specifically included language “about
the illusory nature of the ‘simulated’ on-air deal.” Id. 12-13. Plaintiffs’ agreement with Machete
here included the same language. See Dkt. No. 51-3 Section 1.b(ii).
        With respect to civil RICO, the claim in the Nourieli Action is identical in many respects to
Plaintiffs’ civil RICO claim in this action. Both alleged “enterprises” include Lemonis, Marcus
Lemonis, LLC, and Machete. Compare Dkt. 24 ¶ 197 with Ex. B ¶ 277. The descriptions of the roles
played by each of those defendants and the enterprise’s purported overarching purpose in Plaintiffs’
Complaint here are almost word-for-word identical to the corresponding descriptions in the Nourieli
Action Complaint. Compare Dkt. 24 ¶¶ 199, 201 with Ex. B ¶¶ 279, 281. The three predicate acts
alleged by Plaintiffs here were also alleged by plaintiffs in the Nourieli Action. Compare Dkt. 24 ¶
203 with Ex. B ¶ 283. Plaintiffs’ allegations regarding the purported pattern of racketeering activity
are, again, almost word-for-word identical to those in the Nourieli Action Complaint. Compare Dkt.
24 ¶¶ 207-14 with Ex. B ¶¶ 288-295. The injuries alleged by Plaintiffs and in the Nourieli Action
Complaint are also remarkably similar. Compare Dkt. 24 ¶¶ 215-16 with Ex. B ¶¶ 296-97.
        In dismissing the civil RICO claim in the Nourieli Action, Judge Oetken held: “[C]ourts have
an obligation to scrutinize civil RICO claims early in the litigation—to separate the rare complaint
that actually states a claim for civil RICO from that more obviously alleging common law fraud.”
Ex. A 14 (internal quotation marks omitted) (quoting Rosenson v. Mordowitz, No. 11-CV-6145, 2012
WL 3631308, at *5 (S.D.N.Y. Aug. 23, 2012)). Judge Oetken found that the plaintiffs failed to
adequately allege the predicate acts in accordance with Federal Rule of Civil Procedure 9(b) or the
injuries allegedly flowing therefrom. Id.
       Judge Oetken also denied the plaintiffs’ request for leave to further amend the Nourieli Action
Complaint because they, like Plaintiffs here, “have already amended their complaint once” and did
not “provide [any] details on what they wish to add in any amended complaint.” Id.
        Based upon the numerous similarities between Plaintiffs’ fraud, fraudulent inducement, and
civil RICO claims and the corresponding claims in the Nourieli Action, the ML Defendants
respectfully submit that Judge Oetken’s findings regarding those claims are instructive in this action,
those claims should be dismissed for the same reasons and the reasons outlined in the Defendants’
respective motions to dismiss, and Plaintiffs should be denied leave to amend their Complaint for a
second time.
          Case 1:20-cv-04691-MKV Document 61 Filed 08/11/21 Page 3 of 3
                                                                  Honorable Mary Kay Vyskocil
                                                                              August 11, 2021
                                                                                       Page 3


                                        Respectfully submitted,
                                        SEYFARTH SHAW LLP
                                        /s/ Michael D. Wexler
                                        Michael D. Wexler



cc:   Jesse M. Coleman, Seyfarth Shaw LLP (via ECF)
      Owen R. Wolfe, Seyfarth Shaw LLP (via ECF)
      Kevin Green, Seyfarth Shaw LLP (via email)
      Maja Lukic, Gerard Fox Law (via ECF)
      Gerard P. Fox, Gerard Fox Law (via ECF)
      Lauren Green, Gerard Fox Law (via ECF)
      Jonathan L. Segal, Davis Wright Tremaine LLP (via ECF)
      Samuel Bayard, Davis Wright Tremaine LLP (via ECF)
